 1    THOMAS R. BURKE (SBN 141930)
      thomasburke@dwt.com
 2    DAVIS WRIGHT TREMAINE LLP
      505 Montgomery Street, Suite 800
 3    San Francisco, California 94111-6533
      Telephone: (415) 276-6500
 4    Facsimile: (415) 276-6599

 5    RAVI V. SITWALA (pro hac vice)
         rsitwala@hearst.com
 6    SARAH S. PARK (pro hac vice)
         Sarah.Park@hearst.com
 7    NATHANIEL S. BOYER (pro hac vice)
         Nathaniel.boyer@hearst.com
 8    THE HEARST CORPORATION
      300 West 57th Street
 9    New York, New York 10019-3792
      Telephone: (212) 841-7000
10    Facsimile: (212) 554-7000
      Attorneys for Defendant
11    FIRST DATABANK, INC.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
     ALFASIGMA USA, INC.                               Case No. 4:18-cv-06924-HSG
15
                               Plaintiff,              STIPULATION EXTENDING TIME FOR
16                                                     DEFENDANT FIRST DATABANK, INC.
            vs.                                        TO REPLY TO PLAINTIFF ALFASIGMA
17                                                     USA, INC.’S OPPOSITION TO
     FIRST DATABANK, INC.,                             DEFENDANT’S SPECIAL MOTION TO
18                                                     STRIKE, MOTION TO DISMISS, AND
                               Defendant.              MOTION TO STRIKE
19
                                                      DATE:          March 28, 2019
20                                                    TIME:          2:00pm
                                                      PLACE:         Courtroom 2, 4th Floor
21

22
            IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
23
     counsel and pursuant to Local Rule 6-2(a), who through their undersigned counsel respectfully
24
     request the Court to enlarge the time for Defendant First Databank, Inc. (“First Databank”) to
25
     reply to Plaintiff Alfasigma USA, Inc. (“Plaintiff”)’s Opposition to Defendant’s Special Motion
26

27

28
                                                      1
      STIPULATION EXTENDING TIME FOR DEFENDANT TO REPLY TO OPPOSITION TO MOTION
      TO STRIKE
      CASE NO. 4:18-CV-06924-HSG
 1 to Strike, Motion to Dismiss, and Motion to Strike (ECF No. 26) by fourteen (14) days, up to

 2 and including February 22, 2019. The parties declare in support of this request:

 3          WHEREAS, on November 15, 2018, Plaintiff filed its Complaint (ECF No. 1).

 4          WHEREAS, on December 11, 2018, Plaintiff and First Databank stipulated that the time

 5 for First Databank to file its answer or otherwise respond to Plaintiff’s Complaint was extended

 6 from December 12, 2018 to December 21, 2018 (ECF No. 14).

 7          WHEREAS, on January 2, 2019, Plaintiff filed a Stipulation and Declaration Extending

 8 Time for Plaintiff to Respond to First Databank’s Motion to Strike from January 4, 2019 to

 9 February 1, 2019 (ECF No. 19), which was so-ordered by the Court (ECF No. 20).

10          WHEREAS, Plaintiff filed its Opposition to First Databank’s Motion to Strike on

11 February 1, 2019 (ECF No. 26).

12          WHEREAS, pursuant to Local Rule 7-3(c), First Databank’s reply to Plaintiff’s

13 Opposition to the Motion to Strike is due within seven (7) days after the opposition was filed.

14 First Databank’s reply is currently due on February 8, 2019.

15          IT IS SO STIPULATED AND AGREED, subject to Court approval, that First

16 Databank’s reply to Plaintiff’s Opposition to the Motion to Strike shall be filed on or before

17 February 22, 2019.

18

19 DATED: February 5, 2019                       Respectfully submitted,
                                                 DAVIS WRIGHT TREMAINE LLP
20                                               THOMAS R. BURKE
21                                               THE HEARST CORPORATION
                                                 RAVI V. SITWALA (pro hac vice)
22                                               SARAH S. PARK (pro hac vice)
                                                 NATHANIEL S. BOYER (pro hac vice)
23

24                                                  By:        /s/ Ravi V. Sitwala
                                                                Ravi V. Sitwala
25
                                                 Attorneys for Defendant First Databank, Inc.
26

27

28
                                                      2
     STIPULATION EXTENDING TIME FOR DEFENDANT TO REPLY TO OPPOSITION TO MOTION
     TO STRIKE
     CASE NO. 4:18-CV-06924-HSG
 1 DATED: February 5, 2019                        Respectfully submitted,

 2
                                                  NORTON ROSE FULBRIGHT US LLP
 3                                                SAUL H. PERLOFF

 4
                                                  By:       /s/ Saul H. Perloff          _________
 5                                                          Saul H. Perloff

 6                                                Attorneys for Alfasigma USA, Inc.

 7
                                       SIGNATURE ATTESTATION
 8
            I am the ECF User whose identification and password are being used to file the
 9
     foregoing Stipulation. In compliance with Local Rule 5-1(i)(3), I hereby attest that the other
10
     signatories have concurred in this filing.
11

12
     Dated: February 4, 2019
13                                                  By:            /s/ Ravi V. Sitwala
                                                                    Ravi V. Sitwala
14
                                                  Attorney for Defendant First Databank, Inc.
15

16

17                                                ORDER

18          PURSUANT TO STIPULATION, IT IS SO ORDERED.

19

20 Dated: February 5, 2019                                  ______________________________
                                                            Hon. Haywood S. Gilliam, Jr.
21                                                          U.S. District Judge
22

23

24

25

26

27

28
                                                        3
      STIPULATION EXTENDING TIME FOR DEFENDANT TO REPLY TO OPPOSITION TO MOTION
      TO STRIKE
      CASE NO. 4:18-CV-06924-HSG
